Citation Nr: 0014880	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-10 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to August 
1952.  

He filed his initial claim for service connection for post-
traumatic stress disorder on August 21, 1997.  By rating 
action dated in February 1998 the Department of Veterans 
Affairs (VA) Regional Office, Portland, Oregon, granted 
service connection for post-traumatic stress disorder and 
evaluated the condition as 10 percent disabling, effective 
from August 21, 1997.  The veteran disagreed with the 
evaluation assigned.  In September 1998 he testified at a 
hearing at the regional office before a Decision Review 
Officer.  In January 1999 the Decision Review Officer 
increased the his evaluation from 10 percent to 30 percent, 
effective August 21, 1997.  The veteran appealed for a still 
higher rating.  In February 2000, the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including nightmares, a sleep 
disturbance, irritability, an exaggerated startle response, 
mild hypervigilance and social isolation.

3.  He has no signs of a thought disorder and cognitive 
functioning is within the normal range.  The veteran had 
employment in various occupations including working as a 
truckdriver, logger and iron worker.  He retired in 1994.

4.  The evidence does not establish that the veteran's post-
traumatic stress disorder has resulted more than an 
occasional decrease in efficiency and intermittent periods of 
inability to perform tasks.  He generally functions 
satisfactorily with his routine behavior, self-care and 
conversation normal.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

The record reflects that the veteran submitted his initial 
claim for service connection for post-traumatic stress 
disorder in August 1997.

The veteran was afforded a VA social and industrial survey in 
October 1997.  The veteran and his wife had raised 
4 children, 3 daughters and 1 son, and the oldest daughter 
was deceased.  They had sent 3 children through college.  He 
was currently retired and received Social Security retirement 
benefits.  He was a medic during service and had often picked 
up wounded and deceased soldiers.  They were subjected to 
occasional artillery attack by the Koreans but he had never 
witnessed anyone seriously injured or killed during the 
attacks.  He recalled receiving some very small fragments 
from explosions in the air.

After service the veteran began working for a freight company 
for 2 years and then had worked for a trucking company for 
5 years where he was a driver.  He had then been an iron 
worker for 1 year, followed by being a logger for 4 years.  
He then returned to trucking, including long haul driving for 
10 years.  Then he was a truck mechanic for 17 years until he 
retired in 1994.  He had been married in 1953 and he 
described his relationship with his wife as satisfactory.

He had difficulty staying asleep, waking up 3 or 4 times 
during the night and also had nightmares, some of which were 
war related.  He thought about his war experiences about 
12 times a month.  It was important for him to stay busy.  He 
had 5 or 6 very close friends with whom he had regular 
contact and he socialized with his wife, including playing 
cards with friends.  He felt that he was kind of the loner in 
his family.  He did enjoy repairing his children's vehicles 
and helping with their home projects.  He also worked as a 
volunteer driver for the VA twice a month and volunteered at 
his church.

The veteran was afforded a VA psychiatric examination in 
November 1997.  He described his experiences while in Korea, 
including retrieving deceased servicemen and stacking their 
bodies.  He had a hearing loss and had had heart surgery in 
1994.  The veteran also reported a 25- to 30-year history of 
alcohol abuse that ended about 12 years previously.

The veteran denied having had any specific occupational 
problems related to his military experiences.  When he drove 
a truck he had difficulties with intrusive memories.  Since 
his retirement he spent his days working on cars and taking 
long walks.  He also helped out a daughter who was a single 
parent, volunteered at church and was a van driver for the 
VA.  In spite of the activities the veteran described himself 
as a loner.  He did not like being among groups of people.  
When asked to describe why he was uncomfortable in groups, he 
stated that he had hearing problems that made him feel 
inadequate.  The veteran complained of suffering from an 
exaggerated startle response and mild hypervigilance.  He 
also avoided talking about Korea and avoided watching 
programs that reminded him of it.
On mental status examination the veteran related well with 
the examiner but needed frequent redirection since he spoke 
in a rambling fashion.  He denied past difficulties of 
suicidal or homicidal ideation.  He also denied any history 
of difficulty with psychotic ideation and displayed no signs 
of a thought disorder.  His cognitive functioning appeared to 
be within the normal range.  The diagnoses included mild 
symptoms of post-traumatic stress disorder.  The global 
assessment of functioning was 70.

During the course of a hearing at the regional office in 
September 1998 the veteran indicated that he had nightmares 
and flashbacks of his Korean Conflict experiences. His 
concentration was fairly good.  He tended to isolate himself 
and had problems with his sleep.  He had 4 or 5 good friends 
but did not see them often because everyone had changed their 
types of work.  He did not even go to visit his relatives 
very often.

The veteran was again afforded a VA psychiatric examination 
in October 1998.  He related descriptions of his wartime 
experiences in Korea.  He felt that the only reason he had 
been successful after service was because he had always taken 
jobs that allowed him to be by himself.  He currently passed 
the time by working on cars, taking long walks and performing 
home repairs.  He continued to volunteer at a church and work 
as a part-time volunteer van driver for the VA.  He noted 
that he was uncomfortable around other people because of 
difficulty with his hearing loss.  He used to enjoy hunting 
and fishing but now only occasionally engaged in those 
activities.  He made a strong effort to avoid thinking about 
Korea and tended to avoid activities that reminded him of 
Korea.  He complained of having diminished interest in 
pleasurable activities in spite of his attempts to keep busy.  
He complained of being detached from others.  He also 
complained of having a restricted range of affect as well as 
persistent symptoms of increased arousal such as difficulty 
falling and staying asleep and difficulties with 
irritability, concentration and hypervigilance.

On mental status examination the veteran reported brief 
thoughts of suicide as a result of his physical problems but 
denied ever having had a specific plan to act on the 
thoughts.  He also denied having any past difficulty with 
homicidal or psychotic ideation.  He displayed rambling 
speech and needed frequent redirection.  He displayed a 
mildly labile affect and complained of suffering from a 
chronically irritable and dysphoric mood.  The examiner 
stated that the veteran appeared to meet the criteria for 
post-traumatic stress disorder.  He appeared to suffer from 
moderate to severe social impairment.  He appeared to isolate 
himself and described himself as a loner.  He did not appear 
to have suffered from significant industrial impairment.  The 
veteran appeared to suffer far more social impairment then 
had been described in the November 1997 examination.  As a 
result he recommended that the veteran receive an increase in 
his rating.  The diagnosis was post-traumatic stress 
disorder, moderate in nature, due to significant social 
impairment.

During the February 2000 Board hearing, the veteran again 
described his experiences while serving in Korea including 
picking up wounded and deceased service men.  He related that 
he had flashbacks 2 or 3 times a month and also had 
nightmares.  He isolated himself, while his wife was a people 
person.  In general he distrusted people.  In cold or bad 
weather he went walking at a mall several times a week and 
drove the van perhaps twice a month.  He attempted to keep 
busy.  He related that he had drunk a considerable amount of 
alcohol in the past but had stopped drinking in about 1985.

The veteran's wife related that his health in general had 
gone down hill in the previous 3 years.  She felt that the 
deterioration in his health had been due to stress.  She 
indicated that the veteran had always been more of a private 
person than she was.  She belonged to several organizations 
and also played cards with the women in the neighborhood.

The veteran submitted reports of VA outpatient treatment 
reflecting his treatment in 1999 and 2000 for various 
conditions.  He waived initial consideration of this 
information by the regional office.  The records reflect that 
when he was seen in April 1999 he described himself as a 
loner.  He stayed away from groups.  He had war dreams about 
2 or 4 times a month and his sleep was poor.  He stated that 
he was still easily spooked and jumpy.  He was calm and 
pleasant and in no overt distress.  When he was seen in 
December 1999 he was quite anxious and worried about his poor 
health.  In January 2000 the veteran was pleasant, but was 
quite worried about his condition.  The diagnosis was post-
traumatic stress disorder with anxiety.

II.  Analysis

A 30 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions and recent 
events).  38 C.F.R. Part 4, Code 9411, effective in November 
1996.

A 50 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411, effective in November 1996.

The Board notes that in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the U. S. Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected 
condition.  The Court noted that the distinction might be 
important in terms of, among other things, determining the 
evidence that could be used to decide whether the original 
rating on appeal was erroneous.  The Court indicated that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.

The veteran's post-traumatic stress disorder is manifested by 
symptoms including nightmares and flashbacks of his Korean 
Conflict experiences, a sleep disorder, a mildly labile 
affect, irritability, an exaggerated startle response, mild 
hypervigilance and social isolation.  However, the VA 
examinations have not disclosed any signs of a thought 
disorder and his cognitive functions have been described as 
within the normal range.  He is residing with his wife of 
many years and has described their marital relationship as 
satisfactory.  He was employed for many years in various 
occupations including truck driving, logging and iron working 
until he retired from employment in 1994.  Although the 
veteran describes himself as a loner, he does engage in 
various activities including socializing with several 
friends, attending church and driving a van for the VA on a 
part-time, volunteer basis.

The veteran's post-traumatic stress disorder has resulted in 
significant social impairment and this is evidenced by the 
30 percent rating now in effect for that condition.  However, 
the record does not indicate that the post-traumatic stress 
disorder has resulted in more than an occasional decrease in 
efficiency with intermittent periods of inability to perform 
tasks.  He generally functions satisfactorily with routine 
behavior, self-care and conversation normal.  The evidence 
does not establish more severe psychiatric symptoms causing 
reduced reliability and productivity such as a flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week or impairment of memory 
so as to warrant entitlement to the next higher evaluation of 
50 percent under Diagnostic Code 9411.  The more severe 
symptoms required for the 50 percent evaluation have not been 
demonstrated at any time since the initial rating for his 
post-traumatic stress disorder.  Thus, a possible staging of 
the ratings under Fenderson is not for consideration.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is not established.  The 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

